MEMORANDUM OPINION
                                         No. 04-10-00671-CV

                               IN THE INTEREST OF L.M., a Child

                     From the 218th Judicial District Court, Wilson County, Texas
                                 Trial Court No. 09-07-0372-CVW
                          The Honorable Cathy O. Morris, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 6, 2011

AFFIRMED

           After the trial court terminated his parental rights, Myron M. appealed the trial court’s

order finding that an appeal of the termination order would be frivolous. See TEX. FAM. CODE

ANN. § 263.405(g) (West 2008).          Myron’s court-appointed appellate attorney filed a brief

containing a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. Counsel concludes that the appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No.

04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.)

(applying Anders procedure in appeal from termination of parental rights) (mem. op.); see also In

re K.M., 98 S.W.3d 774, 775 (Tex. App.—Fort Worth 2003, order) (same).
                                                                                  04-10-00671-CV


       Counsel certified that a copy of his brief was delivered to Myron who was advised of his

right to examine the record and to file a pro se brief. No pro se brief has been filed. After

reviewing the record, we agree that the appeal is frivolous and without merit. The order of the

trial court is affirmed, and counsel’s motion to withdraw is granted.

                                                 Catherine Stone, Chief Justice




                                               -2-